                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

SHALIECE D. HALL,

          Plaintiff,

v.                             Case No:    2:17-cv-607-FtM-29MRM

THE    UNITED    GROUP    OF
COMPANIES,   INC.,   CARLYLE
INVESTMENT MANAGEMENT LLC,
and UNITED PAYROLL, LLC,

          Defendants.


                         OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #38), filed

December 20, 2018, recommending that the Joint Motion to Approve

[sic] Settlement and Dismiss Action With Prejudice (Doc. #37) be

granted, and the Settlement Agreement and Release of the FLSA Claim

(Doc. #37-1) be approved with a modification.      No objections have

been filed and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.        28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).       In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9
(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.            28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.            See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     The Magistrate Judge found that the parties’ settlement was

fair and reasonable with the exception of the waiver of jury trial

provision because there was no indication that plaintiff received

additional consideration for the waiver.          After conducting an

independent examination of the file and upon due consideration of

the Report and Recommendation, the Court accepts the Report and

Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The   Report   and   Recommendation   (Doc.   #38)    is   hereby

adopted and the findings incorporated herein.

     2.   The parties' Joint Motion to Approve [sic] Settlement

and Dismiss Action With Prejudice (Doc. #37) is granted to the

extent that the Settlement Agreement and Release of the FLSA Claim

(Doc. #37-1) is approved as a fair and reasonable resolution of a

bona fide dispute except that the Waiver of Jury Trial provision

is stricken and severed.



                                 - 2 -
     3.   The Clerk shall enter judgment dismissing the case with

prejudice, terminate all deadlines and motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this    7th   day of

January, 2019.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
